Citation Nr: 0521904	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  02-05 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether the veteran is entitled to education assistance 
benefits under chapter 30, Title 38, United States Code 
(Montgomery G.I. Bill benefits ) for a period prior to March 
31, 1999.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from June 1992 to September 
1997.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office in Buffalo, New York.  
That decision denied payment for educational benefits for the 
period of enrollment from July 1, 1998, to March 30, 1999.


FINDINGS OF FACT

1.  The veteran began a family practice residency program on 
July 1, 1998, at Virtua-Memorial Hospital according to the 
certification of enrollment from that institution.

2.  The veteran's VA Form 22-1990, Application for VA 
Education Benefits, was received by VA on March 31, 2000.


CONCLUSION OF LAW

The criteria for entitlement to a retroactive award of 
educational assistance benefits under chapter 30, for the 
period from July 1, 1998, to March 30, 1999 have not been 
met.  38 C.F.R. §§ 21.1029(b), 21.7131 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board recognizes that the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106- 475, 114 Stat. 2096 (2000) (VCAA), 
is applicable to this appeal.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).  In this case, the RO 
informed the veteran that his claim was denied because under 
applicable VA law, he is not entitled to receive benefits for 
the period of enrollment from July 1, 1998 through March 30, 
1999.  In a case such as this, where the pertinent facts are 
not in dispute and the law is dispositive, there is no 
additional information or evidence that could be obtained to 
substantiate the claim, and the VCAA is not applicable.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also 
Manning v. Principi, 16 Vet. App. 534 (2002); Mason v. 
Principi, 16 Vet. App. 129 (2002); Livesay v. Principi, 15 
Vet. App. 165 (2001); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board has decided the appeal on 
the current record without any further consideration of the 
VCAA, and will deny the veteran's claim solely because of a 
lack of entitlement under the law.


Relevant law and regulations

The date of the claim is the date on which a valid claim or 
application for educational assistance is considered to have 
been filed with VA for purposes of determining the commencing 
date of an award of that educational assistance.  If an 
informal claim is filed, and VA receives a formal claim 
within one year of that date, the date of claim is the date 
VA received the informal claim.  See 38 C.F.R. § 21.1029(b) 
(2004).

Applicable regulations governing the payment of Chapter 30 
educational benefits prohibit an award for any period earlier 
than one year prior to the date of the receipt of the 
application or enrollment certification, whichever is later.  
Specifically, the date on which an award of educational 
assistance benefits commences is the latest of the following 
dates: (1) the date the educational institution certifies the 
enrollment; (2) the date one year before the VA receives the 
appellant's application or enrollment certification, 
whichever is later; (3) the effective date of the approval of 
the course, or one year before the date VA receives the 
approval notice, whichever is later.  38 C.F.R. § 21.7131(a) 
(2004).

Factual background

The material facts in this case are not in dispute.  

VA received the veteran's application for benefits (VA Form 
22-1990) on March 31, 2000.  Submitted in support of his 
claim was an Enrollment Certification (VA Form 22-1999) 
certifying the veteran's enrollment in the Family Practice 
Residency Program at Virtua-Memorial Hospital of Burlington 
County from July 1, 1998, to June 30, 2000.  Also submitted 
was a copy of a completed Montgomery GI Bill Act of 1984 
(MGIB) form, DD Form 2366, dated August 26, 1999.  

In May 2000, the RO determined that the veteran was eligible 
for educational benefits under Chapter 30 for the period from 
March 31, 1999, to June 30, 2000.  The RO, however, informed 
the veteran that VA was prohibited from paying any VA 
educational benefits for the period in question - July 1, 
1998, to March 30, 1999 - because the applicable regulation 
prohibited payment of benefits prior to one year from the 
date VA received the claim.  This appeal followed.

During a June 2005 Board hearing, the veteran acknowledged 
that he filed a claim for the benefits in question in March 
2000 and the reason he did not file for these benefits any 
earlier is that he had simply been unaware of his eligibility 
for such benefits.  He testified that he never received any 
information from the Army regarding his entitlement to this 
benefit prior to July 1999 and that a friend informed him of 
his eligibility.  At that point, in August 1999, he requested 
an exception to policy for enrollment in the GI program and 
was approved.  He then submitted his claim.


Analysis

The veteran in this case does not dispute that he initially 
filed his claim in March 2000 for retroactive payment of fees 
for his residency program from July 1, 1998 to June 30, 2000, 
but rather argues that he was unaware that he was eligible 
for VA education benefits and that he submitted his claim 
after he had been apprised of his eligibility.  Specifically, 
the veteran faults VA with failing to inform him of his 
eligibility to this benefit.  To some extent, the veteran 
appears to be raising an argument couched in equity in that 
he contends that he was entitled to the VA educational 
benefits and should not be deprived of same because he 
innocently failed to file on time.  However, the Board is 
bound by the law and is without authority to grant benefits 
on an equitable basis.  See Harvey v. Brown, 6 Vet. App. 416, 
425 (1994).  

While sympathetic to the veteran's contentions, the Board 
must adhere to the applicable law and regulations when 
determining claims for VA benefits.  The regulatory criteria 
governing commencement dates of awards of Chapter 30 
educational assistance benefits are clear and specific.  
Pursuant to these criteria, there is no basis upon which to 
grant the veteran Chapter 30 benefits for enrollment from 
July 1, 1998, to March 30, 1999.  Here, as the veteran's 
claim for educational benefits under Chapter 30 was first 
received by the RO on March 31, 2000, by operation of law, he 
could not be eligible for VA education benefits prior to 
March 31, 1999.  The Board further notes that the record does 
not contain any other earlier document submitted by the 
veteran that could be construed as an informal claim, so as 
to support the award of benefits retroactively to the date of 
his actual enrollment.  

Consequently, the period of enrollment from July 1, 1998, to 
March 30, 1999 is not subject to retroactive payment of 
benefits.  The regulations provide no exceptions to the 
commencement date limitations that apply to this case.  
Therefore, the Board finds that entitlement to educational 
benefits for the above period is precluded by law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).

ORDER

Entitlement to a retroactive award of educational assistance 
benefits pursuant to Chapter 30 is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


